Citation Nr: 1427039	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  12-01 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In January 2014, the Board remanded the case.  As further development is required, the appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The medical opinions of record are insufficient to decide the claim, and a new medical opinion, addressing the applicable legal standard, must be obtained.  Further, given the complexity of the requested opinion, the opinion must be rendered by a VA psychiatrist, as previously directed by the Board.

The VA medical opinions rendered in March 2010, December 2010, November 2011, and February 2014 all conclude that the Veteran's current psychiatric disorders (initially characterized as both PTSD and major depressive disorder and later determined to be only major depressive disorder) preexisted service, as the Veteran developed a psychiatric disorder in his adolescence as the result of the physical and emotional abuse perpetrated by his adoptive parents.  The opinions further conclude that because the Veteran's current psychiatric state is similar to his reported psychiatric state prior to service (namely extreme depression and suicidal ideation), his preexisting psychiatric disorder was not permanently aggravated by service.  However, the opinions do not consider the clinical significance of the Veteran's in-service psychosocial functioning, and a determination that a psychiatric disorder was not aggravated during service must consider evidence of the disability before, during, and after service.

Conversely, the private psychologist who rendered a medical opinion in August 2012 relies on the Veteran's lack of psychiatric symptoms during service as a basis for determining that the Veteran's current psychiatric disorder developed after service, as the result of the in-service motor vehicle accident that ended his military career.  (The Veteran is service connected for several physical disabilities resulting from this motor vehicle accident.) The private psychologist acknowledges the Veteran's history of childhood abuse and pre-service psychiatric symptoms, but concludes that any preexisting psychiatric disorder abated during service, as evidenced by the Veteran's successful service career and the absence of any psychiatric symptoms during service.  

The Veteran's attorney, who submitted the 2012 private medical opinion on the Veteran's behalf, essentially argues that any opinion characterizing the Veteran's current psychiatric disability as one that preexisted service is insufficient.  The attorney notes that the Veteran was assessed as psychiatrically sound on entrance to service, thereby triggering the presumption of soundness, and infers that there is no clear and unmistakable evidence of a preexisting disability to rebut this presumption.

However, the Veteran post-service treatment records are replete with his reports of a history of childhood abuse and experiencing resulting depression, suicidal ideation, and homelessness during his adolescence, as reflected in 2001 private psychiatric treatment records; 2009 VA psychiatric evaluations; the 2010, 2011, and 2014 VA examination reports; and the 2012 private medical opinion.  These post-service reports of pre-service psychiatric symptomatology are sufficient to rebut the first prong of the presumption of soundness.  See Horn v. Shinseki, 25 Vet. App. 231, 237 (2012) (holding that in the absence of a contention that the appellant never made statements reporting a pre-service disability attributed to him, the statements alone may rebut the preexistence prong of the presumption of soundness); see Doran v. Brown, 6 Vet. App. 283, 286 (1994) (the presumption of soundness was rebutted by clear and unmistakable evidence consisting of the appellant's own admissions of a pre-service disability).

Given that the first prong of the presumption of soundness is rebutted, the relevant query is whether there is clear and unmistakable evidence that the Veteran's preexisting psychiatric symptoms were not aggravated during service, i.e. whether it is undebatable that there was not an increase in severity due to the natural progression of the disease.  As no such opinion exists, one must be obtained.  

Furthermore, in the opinion of the private psychologist who conducted a phone interview of the Veteran in 2012, the Veteran's preexisting psychiatric symptoms abated during service, and his current psychiatric disorder stems from the motor vehicle accident that ended his military career.  As some VA examiners have concluded that the Veteran developed a chronic psychiatric disorder prior to service, which by the nature of its chronicity would persist during service, clarification as to the nature of any pre-service psychiatric symptoms, and the clinical significance of the lack of documented symptoms during service, is required.  

Finally, as the 2010 VA examiner suggested that there is clinical correlation between the Veteran's pain levels and his psychiatric state, an opinion as to whether any currently diagnosed psychiatric disorder, regardless of whether it preexisted service, has been permanently aggravated by the Veteran's service-connected physical disabilities must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Arrange to have the Veteran's file reviewed by a VA psychiatrist to determine:

(1) Chronic Disability Prior to Service: Whether it is undebatable that the Veteran developed a chronic psychiatric disability, manifested by his reported pre-service symptoms of severe depression and suicidal ideation, prior to service?

(2)  In-Service Worsening of Preexisting Psychiatric Symptoms: Whether it is undebatable that the Veteran's preexisting psychiatric symptoms did not increase in severity during service beyond the natural progress of the psychiatric disability.

(3) Any Current Psychiatric Disorder Aggravated by Service-Connected Disabilities: Whether it is at least as likely as not that any current psychiatric disorder (regardless of whether the disorder preexisted service) has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected physical disabilities, to include his fractured left femur, left hip, left knee, lumbar spine, hypertension, and any service-connected scarring.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

